Citation Nr: 1538734	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  14-05 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a bipolar disorder with depression, currently rated 70 percent disabling.

2.  Entitlement to an effective date prior to January 30, 2012 for a 70 percent rating for a bipolar disorder with depression. 


REPRESENTATION

Veteran represented by:	Byron Dinkla, Agent


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from July 1996 to November 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Huntington, West Virginia regional office (RO) of the Department of Veterans Affairs (VA) which increased the rating bipolar disorder with depression to 50 percent, effective January 30, 2012.  The Winston-Salem, North Carolina RO now has jurisdiction over this matter. 

A January 2015 rating decision granted a 70 percent rating for the bipolar disorder with depression, effective January 30, 2012.  This decision also granted a total rating based on individual unemployability due to service connected disabilities (TDIU) from January 30, 2012.  .  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was determined to be disabled in a July 2014 decision by the Social Security Administration (SSA).  This decision refers to medical evidence that is not in the current VA record.  The VA has the duty to obtain relevant records from a Federal agency.  Therefore, a copy of the medical records relied on by SSA to reach their decision must be obtained.  38 C.F.R. § 3.159(c)(2) (2015).  

The Veteran has submitted a statement from a therapist at a private facility, Monarch, in Albemarle, North Carolina.  The Veteran's VA examinations and the SSA decision show that she has been receiving ongoing treatment from Monarch.  VA has a duty to obtain records of this treatment.  38 C.F.R. § 3.159(c)(1) (2015).  

The Veteran's December 2014 VA examination states that she receives ongoing mental health treatment at the Salisbury VAMC.  The most recent VA treatment records are dated in April 2012.  VA also has a duty to obtain the records of this treatment.  

Finally, a May 2015 letter from the Veteran's agent states that they disagree with the January 30, 2012 effective date for the 70 percent evaluation for the Veteran's bipolar disorder assigned by the January 2015 rating decision.  The Veteran has not yet been provided a statement of the case for this issue.  In addition, she has not been notified of the necessity of submitting a substantive appeal for this issue.  Therefore, this issue must be remanded to the RO for the issuance of a statement of the case.  38 U.S.C.A. § 7105 (West 2014); see Buckley v. West, 12 Vet. App. 76 (1998); Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's treatment for psychiatric disability at the Salisbury VAMC April 2012 to the present. 

2.  Request that the Social Security Administration provide all medical records used in the July 2014 determination that the Veteran is disabled.

3.  Ask the Veteran to authorize VA to obtain all mental health treatment records from Monarch from January 2012 to the present.  Inform her that she may obtain those records and submit them herself.  

4.  If there is evidence of a change in the disability since the last examination, afford the Veteran a new examination.

5.  Issue a statement of the case on the issue of entitlement to an effective date earlier than January 30, 2012 for the 70 percent rating for her bipolar disorder with depression.  This issue should not be certified to the Board unless a timely substantive appeal is submitted.  

6.  If any benefit sought on appeal, remains denied issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




